Judge Davidge
delivered the opinion of the Court.
THIS was an action of debt on the sheriff’s bond.
The declaration sets forth the bond and condition in the usual form, and assigns as a breach, that the deputy' sheriff levied an execution on a certain horse, the property of the plaintiff, and instantly sold him, without advertising, &C. and concludes that the sheriff and his sureties failed to lceep the condition of their bond, &c. The defendant below demurred to the declaration, and pleaded several special pleas, on which issues were joined.' The court sustained the demurrer, the plaintiff abided by the demurrer, and the court rendered final judgment against him.
We are at a loss to know on what ground the demurrer was sustained.
We consider the breach substantially assigned, and it is a well settled principle of law, that the high sheriff is answerable for the acts of his deputy, appertaining to his official duty. 1 Wash. 159, Cow. 403, Bac. Abr. title Sheriff letter H. 1 Chitty on Plead. 69, 73, Owens vs. Gatewood, 4 Bibb 494.
The judgment must be reversed with costs, and the cause remanded to the court below, for new proceedings to be had therein, conformable to this opinion.